          Case 1:20-cv-03036-AJN Document 43 Filed 08/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 8/16/21

  Chad Bell,

                          Plaintiff,
                                                                                20-cv-3036 (AJN)
                  –v–
                                                                                     ORDER
  Kone Inc., et al,

                          Defendant.



ALISON J. NATHAN, District Judge:

       On May 26, 2021, this Court granted the parties’ third joint request for an extension of

discovery. Dkt. No. 39. Fact discovery ended on June 3, 2021, and expert discovery will end

on September 25, 2021. The Court therefore adjourns the post-discovery status conference

scheduled for August 27, 2021, to October 8, 2021, at 3:15 p.m. The proceeding will be held in-

person in Courtroom 906 of the Thurgood Marshall United States Courthouse, 40 Centre Street,

New York, New York.

       The parties shall, by August 27, 2021, meet and confer and submit a joint status letter to

the Court. The joint letter shall:

       1) Include a statement confirming that all fact discovery has been completed;
       2) Include a statement regarding the status of any settlement discussions and whether the
          parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
          Program for settlement discussions;
       3) Include a statement regarding whether any party intends to move for summary
          judgment on or before the deadline specified in the CMP; and
       4) If no party intends to move for summary judgment, propose (a) a deadline for the
          submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
          Individual Practices in Civil Cases, and (b) potential trial dates.
        Case 1:20-cv-03036-AJN Document 43 Filed 08/16/21 Page 2 of 2




      SO ORDERED.


Dated: August 16, 2021                    __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge




                                      2
